
	
		III
		111th CONGRESS
		2d Session
		S. RES. 467
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2010
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate
		  Legal Counsel in the case of Sollars v. Reid, et
		  al.
	
	
		Whereas, in the case of Sollars v. Reid, et
			 al., Case No. 1:09–CV–361, pending in the United States District Court
			 for the Northern District of Indiana, plaintiff has named as defendants eight
			 Senators; and
		Whereas, pursuant to sections 703(a) and 704(a)(1) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the
			 Senate may direct its counsel to defend Members of the Senate in civil actions
			 relating to their official responsibilities: Now, therefore, be it
		
	
		That the Senate Legal Counsel is
			 authorized to represent all defendant Senators in the case of Sollars
			 v. Reid, et al.
		
